August 18, 2009 RCAS Unitholders Re: RCAS Tender Offer Dear Unitholder, Please find enclosed the tender offer documents for the Rochdale Core Alternative Strategies Fund (RCAS).The purpose of the tender offer is to provide liquidity to Members who hold Units in the Fund, as contemplated by and in accordance with the procedures set forth in the Fund’s Operating Agreement and Prospectus.To understand the offer fully and for a complete discussion of the terms and conditions of the offer, please read the enclosed Offer to Purchase and accompanying Letter of Transmittal. Commencement date of the tender offer is August 24, 2009 and it remains open until September 22, 2009.Should you choose to participate in the tender offer, you will need to send a completed Letter of Transmittal to the Fund by fax or mail by no later than September 22, 2009.Any Letter of Transmittal received after 5pm EST, September 22, 2009, will not participate in the tender offer.If replying by fax, the completed Letter of Transmittal should be faxed to (212) 702-3526 and the original Letter of Transmittal must be promptly mailed to the Fund at the address below in the enclosed pre-paid envelope. ROCHDALE CORE ALTERNATIVE STRATEGIES FUND LLC c/o
